Citation Nr: 0635959	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an effective date earlier than February 
24, 2005, for the grant of a 30 percent  evaluation for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003, February 2004, and March 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The veteran withdrew his claim for service connection for 
bladder cancer in October 2005 and his claim for an increased 
evaluation for GERD in March 2006.  Therefore, these issues 
are not before the Board.  


FINDINGS OF FACT

1.  The evidence shows that the veteran has occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

2.  The veteran's low back disability was not caused or 
aggravated by his active military service from March 1966 to 
October 1969.

3.  The veteran's hypertension was not caused or aggravated 
by his active military service from March 1966 to October 
1969.

4.  The veteran's claim for an increased rating for PTSD 
(formerly psychophysiological gastrointestinal reaction) was 
received by VA on August 13, 2002.  In an October 2003 rating 
decision, the RO separated the veteran's psychological 
disorder (PTSD) and his gastrointestinal disorder (GERD) into 
two separate ratings.  A 10 percent evaluation was assigned 
for GERD, effective August 13, 2002, the date the claim was 
received.  

5.  The veteran disagreed with the 10 percent evaluation, but 
not the effective date, and submitted additional evidence to 
support his claim.  A February 24, 2005, letter from Dr. A. 
P., a private practitioner, showed that the veteran's GERD 
symptoms included dysphagia, aerosis, and regurgitation.  

3.  In a March 2005 rating decision, the RO granted a 30 
percent evaluation for GERD, effective February 24, 2005, the 
date it was factually ascertainable that the veteran met the 
criteria for such a rating.  The veteran disagreed with the 
effective date, but not the 30 percent evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2006).

2.  Service connection for a low back condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

4.  The criteria for an effective date earlier than February 
24, 2005, for the grant of a 30 percent evaluation for GERD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 50 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 40 indicates some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

In August 2005, the veteran underwent a VA PTSD examination.  
The veteran was alert and cooperative with the examiner.  The 
veteran reported chronic, severe, daily anxiety as evidenced 
by restlessness, several panic attacks per week, 
irritability, muscle tension, insomnia, fatigue, loss of 
concentration, derealization, depersonalization, racing 
thoughts, fears of loss of control, chest pain, sweating, 
feeling a lump in his throat, dizziness, choking, back aches, 
hot flashes or chills, bad daydreams, tingling feeling in his 
extremities, upset stomach, trembling legs, mild fears of 
passing out, and bowel problems.  The examiner observed 
anxious behavior and that the veteran's hands were 
perspiring.  The Board finds this form of objective evidence 
of difficulties supports the veteran's claim. 

The veteran also reported chronic, severe, daily depression 
as evidenced by severe daily suicidal ideation, hopelessness, 
frustration, insomnia, indecision, guilt, loss of sex drive, 
loss of motivation, health worries, and feelings of 
worthlessness and inferiority.  The veteran had made no 
recent suicide attempts.  The veteran reported enrollment in 
a PTSD group program.  The veteran complained of depression 
and spoke about how the events surrounding hurricane Katrina 
made his symptoms worsen.  

The examiner opined that the veteran was moderately impaired 
with regard to education because he could not concentrate to 
read for more than 15 minutes.  The examiner opined that 
occupationally and socially, the veteran was severely 
impaired.  He was the owner of a successful industrial supply 
company and in the past few years his earnings decreased 
significantly.  He had no friends or acquaintances.  He did 
not trust other people.  He was moderately impaired in his 
daily living and leisure activities.  He was frequently 
bored.  The veteran reported road rage and loss of control.  
The examiner determined that the veteran did not care if he 
lived or died.  

Upon examination, the veteran's speech was logical, linear, 
and well connected to the topic of discussion.  However, 
after discussion his trauma, the veteran looked around the 
room for 10 to 15 seconds and completely ignored the 
examiner.  His speech was pressured and intense with angry 
content.  He was delusional; he thought that his spouse was 
spying on him and he worried that someone would break into 
his home.   He described auditory and visual hallucinations, 
such as hearing his dead mother calling his name and seeing 
shadows out of the corner of his eyes.  The veteran described 
suicidal and homicidal ideation.  However, plans, means, and 
intent were absent.   In his past, he tried to shoot himself 
and reported plotting to blow up the train that killed his 
dog.  The examiner assessed the veteran's personal hygiene as 
"fair."  The veteran did not engage in obsessive, 
compulsive, or ritualistic behaviors during the examination, 
but he reported washing his hands 20 times a day and 
rechecking locks in his home.  Panic symptoms were pronounced 
and impulse control was poor.  The veteran's insight was fair 
but his judgment was poor.  

The examiner diagnosed the veteran with chronic PTSD with 
severe intensity and assigned a GAF score of 40.  The 
veteran's prognosis was guarded.  The examiner stated that 
the veteran lost the ability to adapt, work effectively, 
interact appropriately with family, and the ability to form 
close relationships.  

The Board finds this report provides positive evidence in 
favor of this claim because it shows that the veteran meets 
some of the criteria for a 70 percent evaluation.  The 
examiner observed suicidal ideation, poor impulse control, 
inability to adapt, and an inability to establish and 
maintain relationships.  The veteran reported daily panic and 
depression and was anxious throughout the examination.  He 
also reported obsessive hand washing and lock checking, but 
there was no evidence that these two ritualistic behaviors 
interfered with his routine activities.  The veteran's speech 
was not illogical and there was no evidence that he suffered 
from spatial distortion.  The veteran did not appear to 
neglect his personal hygiene.  However, reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's PTSD more closely approximates a 70 percent 
rating because he meets a significant number of the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is in favor of this claim.  
38 C.F.R. § 4.3.  

The veteran does not meet the criteria for a 100 percent 
evaluation for PTSD.  There is no evidence of gross 
impairment of thought processes or communication.  Although 
the examiner observed some delusional behaviors, they were 
not persistent.  The veteran did not engage in grossly 
inappropriate behavior.  He was not in persistent danger of 
hurting himself or others; the examiner determined that while 
he did have suicidal ideation, he had no plans, means, or 
intent to kill himself.  He was not disoriented, and there 
was no evidence of memory loss.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 70 percent for PTSD.  38 C.F.R. § 4.3.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
degenerative disk spondylosis at L5-S1 and hypertension.  
Therefore, the veteran has these disabilities for VA 
purposes.  

The veteran's service medical records (SMRs) do not show that 
he was diagnosed with or treated for a low back condition.  
However, a March 1966 SMR simply states, "bad back."  There 
is no reference to treatment and this is the only mention of 
a back problem in the veteran's SMRs.  The Board finds that 
the SMRs, overall, and post-service medical records, 
indicating a condition that did not begin until many years 
after service, provides evidence against this claim. 

In August 2005, the veteran underwent a VA back examination.  
The veteran reported that in March 1966, during basic 
training, he slipped on ice and injured his back.  He stated 
that his back hurt ever since his fall.  The pain was located 
in his low back and it radiated down both legs.  MRI results 
showed moderate local degenerative disk spondylosis of L5-S1 
with no indication of spinal canal stenosis or herniated 
disk.  

The examiner reviewed the veteran's claims folder prior to 
the exam.  He opined that the veteran's back condition was 
not caused by his military service, and that there was no 
relationship between the veteran's reported fall in March 
1966 and his current disability.  The rationale for this 
opinion was that the veteran was not diagnosed or treated for 
a chronic or recurrent low back condition while in service.  
The examiner noted that the veteran had a normal spine 
examination upon discharge in October 1969.  Most 
importantly, the examiner stated that the veteran had gained 
almost 100 pounds since leaving service.  He attributed the 
veteran's low back disability to obesity, working in 
construction after service, and age.  

The Board finds that the August 2005 VA examination is 
entitled to great probative weight and that it provides 
highly probative evidence against the veteran's claim.  

The veteran's post-service medical records provide some 
evidence in favor of his claim.  In February 2005, Dr. R. H., 
a private practitioner, stated that he reviewed the veteran's 
claims folder and that the veteran reported suffering an 
injury to his back while in basic training in the 1960s.  Dr. 
R. H. opined that the veteran's "injury in the service is as 
likely as not to have precipitated and caused his present 
spinal problems."  

The Board finds that Dr. R. H.'s statement is entitled to 
some probative weight, but not as much as the August 2005 VA 
examination.  The veteran's SMRs do not show that he was 
injured during basic training in March 1966.  It is clear 
that Dr. R. H.'s statements regarding such an injury reflect 
no more than a recording of medical history provided by the 
veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

In this case the Board finds that the SMRs, post-service 
medical record, and VA medical opinion outweigh the evidence 
that supports this claim.  The Board finds that the 
preponderance of the evidence is against service connection 
for a low back disability.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

The veteran's SMRs show that he had elevated systolic blood 
pressure on a few occasions.  In March 1969, the veteran was 
hospitalized for 16 days for an abdominal condition.  His 
blood pressure was 150/80.  A diagnosis of "mild systolic 
hypertension" was provided.  During his hospitalization, his 
systolic blood pressure ranged from 140 to 150, while his 
diastolic pressure remained within normal limits.  In 
September 1969, his blood pressure was 180/100.  Although a 
diagnosis of mild systolic hypertension was provided once in 
March 1969, there is no evidence of treatment for this 
disorder, and other than the abnormal reading in September 
1969, there were no other incidences of systolic 
hypertension.  

The veteran underwent a VA hypertension examination in August 
2005.  The veteran reported a history of essential 
hypertension since 1971, and that he was told in service that 
his blood pressure was elevated.  

The examiner opined that the veteran's essential hypertension 
was not caused by the veteran's military service.  He opined 
that the veteran's sporadic occasional abnormal systolic 
blood pressure in service was not related to his current 
hypertension.  The examiner's rationale was that the high 
systolic blood pressure was physiologically related to the 
abdominal condition for which he was hospitalized.  
Additionally, the examiner stated that the veteran was not 
diagnosed with essential hypertension while in the military, 
nor was he treated for high blood pressure.  Moreover, the 
veteran was hospitalized in 1971 at a VA hospital and was not 
diagnosed with hypertension.  The examiner concluded that 
while the veteran had some individual abnormal systolic blood 
pressure readings, he did not have the condition of chronic 
elevation of blood pressure until years after leaving the 
military.  

The Board finds that the August 2005 examination is entitled 
to great probative weight and that it provides negative 
evidence against the claim.  The Board finds that this 
opinion is supported by the SMRs and post-service medical 
record, which, overall, is found to once again  indicate a 
condition that did not begin until years after service, with 
no connection to service. 

There is some post-service medical evidence of record that 
provides evidence in favor of the veteran's claim.  In 
October 2005, Dr. D. M., a private practitioner, opined that 
the veteran was hospitalized for hypertension in March 1966.  
He stated he reviewed the veteran's claims folder.  The Board 
finds Dr. D. M.'s opinion is entitled to some probative 
weight, but not as much as the August 2005 VA examination 
because Dr. D. M. did not provide a rationale for his opinion 
and the SMRs indicate that the veteran was hospitalized for 
an abdominal condition, not hypertension.  

A March 1970 VA hospital record states that the veteran was 
observed in service for a gastrointestinal liver disorder and 
had systolic hypertension.  However, service connection 
cannot be established on a presumptive basis because the 
veteran's hypertension did not manifest itself to a 
compensable degree within one year of his leaving active 
service.  The veteran's hypertension did not meet the 
criteria for a 10 percent evaluation within one year of 
leaving service.  There is no evidence that his diastolic 
pressure was predominantly 100 or more, or that his systolic 
pressure was predominately 160 or more.  The veteran's 
systolic pressure exceeded 160 once, in September 1969.  His 
diastolic pressure exceeded 1000 once, also in September 
1969.  There is no evidence that he required continuous 
medication for control within one year of leaving service.  

The Board finds that the preponderance of the evidence is 
against service connection for hypertension.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The effective date for an increased award of compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The Board finds that entitlement to a 30 percent evaluation 
for GERD was not factually ascertainable prior to February 
24, 2005.  In a letter dated February 24, 2005, Dr. A. P. 
stated that the veteran suffered from dysphagia, aerosis, and 
regurgitation because of GERD.  

Prior to Dr. A. P.'s February  2005 letter, there was no 
medical evidence of record showing that the veteran met the 
criteria for a 30 percent evaluation for GERD.  In fact, a 
June 2003 VA examination showed that the veteran's GERD 
symptoms were always relieved by antacids, and that the 
veteran denied dysphagia.  There was no evidence of melena or 
hematochezia.  There is no other medical evidence of record 
that the veteran met the criteria for a 30 percent evaluation 
prior to Dr. A. P.'s letter.  

Dr. A. P's letter was the basis for the 30 percent 
evaluation.  Other medical evidence of record served as the 
basis for the RO to continue the 10 percent evaluation.  The 
Board finds that the post-service medical record prior to 
when the veteran filed his claim for increase in August 2003 
only provides evidence against his claim.  Therefore, 
entitlement to a 30 percent evaluation was not factually 
ascertainable until VA received Dr. A. P.'s letter.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It is 
important for the veteran to understand that without this 
evidence, the current evaluation could not be justified.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the award 
of a 30 percent evaluation for GERD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by two 
letters dated in October 2002, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that the RO issued VCAA notices in October 
2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims for service connection for a low back 
disability and hypertension or his claim for an earlier 
effective date for the grant of a 30 percent evaluation for 
GERD.  With regards to the grant of an increased evaluation 
for PTSD, the RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, Social Security 
Administration records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

An increased evaluation for an acquired psychiatric disorder, 
to include PTSD, to 70 percent is granted.  

Service connection for a low back disability is denied.  

Service connection for hypertension is denied.  

An effective date earlier than February 24, 2005, for the 
grant of a 30 percent evaluation for GERD, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


